Citation Nr: 1024007	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. Louis, 
Missouri, Regional Office (RO).  By a rating action in June 
2008, the RO denied the Veteran's claim of entitlement to 
service connection for tinnitus.  Subsequently, in May 2009, 
the RO denied a claim for a TDIU.  

In the Informal Hearing Presentation, dated in May 2010, the 
representative raised the issues of entitlement to increased 
ratings for residuals of cold injury in the right and left 
upper extremity and increased ratings for residuals of cold 
injury in the right and left lower extremities.  Those issues 
have not been developed for appellate review and are referred 
to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).  

(The issue of entitlement to a TDIU is addressed in the 
remand that follows the decision below.)  


FINDING OF FACT

The Veteran does not experience tinnitus.  


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2008 from the RO to the Veteran, 
which was issued prior to the RO decision in June 2008.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board finds that the content of 
that letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  He was provided an opportunity at that time to 
submit additional evidence.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained before 
disposing of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty-to-assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded an examination in 
June 2008.  The report reflects that the examiner solicited 
symptoms from the Veteran, examined the Veteran, and provided 
a diagnosis consistent with the record.  Therefore, the 
examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

II.  Factual Background

The Veteran served on active duty from September 1943 to 
October 1945.  His enlisted record and report of separation 
noted that he served as armored gunner; it was noted that he 
served in combat during World War II.  The service treatment 
records are negative for any complaints, findings or 
diagnoses of tinnitus.   

The Veteran's initial claim for service connection for 
tinnitus (VA Form 21-4138) was received in December 2007.  
Submitted in support of the claim were VA progress notes 
dated in November 2007.  During a clinical visit on November 
30, 2007, the Veteran reported difficulty hearing; however, 
he denied any vertigo, pain, discharge or tinnitus.  
Examination of the eyes, ears, nose and throat was 
unremarkable, except for difficulty understanding spoken 
words.  

The Veteran was afforded an Audiological evaluation in June 
2008.  His chief complaint was hearing loss.  The Veteran 
reported being an Air Force bombardier and tail gunner with 2 
years of combat in WWII.  He did not have a history of 
tinnitus.  The diagnosis was bilateral sensorineural hearing 
loss.  

Additional treatment reports received in January 2009, dated 
from November 2004 through November 2008, were negative for 
any complaints of or treatment for tinnitus.  Reports dated 
in November 2004 and November 2008 specifically noted that he 
had denied experiencing tinnitus.

III.  Analysis

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  
To establish compensation for a present disability, there 
must be: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
-the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  



When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

The Board observes that the Veteran's military occupational 
specialty was as an armorer gunner.  In this regard, the 
Veteran indicated that he was exposed to gunfire from 
artillery, weapons, aircrafts, heavy equipment and engines.  
Specifically, the Veteran served as a tail gunner and 
bombardier.  Accordingly, his contentions of in- service 
noise exposure are found to be consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a).  
(When the VA examiner provided a favorable opinion regarding 
the etiology of the Veteran's hearing loss, this in-service 
noise exposure was specifically noted.)

As noted above, the STRs do not reflect any complaints of or 
treatment for any ear problems, including noise in the ears 
(tinnitus).  At the time of the separation examination, in 
October 1945, clinical evaluation of the ears was normal.  
Moreover, post-service private treatment reports show no 
complaints or references to tinnitus.  In fact, on the 
occasion of the June 2008 VA examination, the Veteran denied 
any history of tinnitus.  He also denied experiencing it when 
seen on an outpatient basis in November 2004, November 2007, 
and November 2008.

As there is no mention whatsoever of tinnitus in the service 
treatment records or the VA treatment records, either in the 
way of a subjective complaint or objective clinical finding, 
the Veteran has not demonstrated a current disability due to 
tinnitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  Given the complete absence 
of any tinnitus complaints in or 


following active service, there is no showing of current 
disability and thus no basis for a grant of service 
connection.  Indeed, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

To the extent that the Veteran has indicated that he has 
tinnitus and has had it since service, the Board finds such 
statements to be incredible.  As noted above, he did not 
report any tinnitus in service or at the time of his 
discharge from service.  Additionally, whenever specifically 
asked about it, he denied having it, even in recent years 
when seen on an outpatient basis and when being examined for 
compensation purposes.  Although he is competent to say that 
he experiences a subjective noise in the ears and that he has 
had it since service, and while tinnitus is the sort of 
disability that lends itself to lay diagnosis, the Board 
finds that statements made to examiners or other clinicians 
to be the credible ones.  These statements were given in a 
clinical setting or when seen by a medical expert, an 
environment where the Board finds that the claimant was more 
apt to be truthful than when filing statements in support of 
his claim for monetary benefits or when allowing his 
representative to make assertions in his behalf.  

The Veteran argues, through his representative, that he was 
unaware what "tinnitus" meant when asked about it by 
examiners.  This suggests that the Veteran would have the 
Board believe that four times in recent years--in November 
2004, in November 2007, in June 2008, and in November 2008, a 
clinician asked him whether he experienced "tinnitus," and 
each time he failed to ask what it meant before acknowledging 
that he did not have it.  This, the Board is expected to 
believe even though the Veteran himself used the term when he 
filed his claim in December 2007, before being examined for 
tinnitus by VA in June 2008.  Because the Board finds the 
Veteran's contentions incredible, any statements made or 
implied during the course of the claim that he has tinnitus 
are of no weight.  The remainder of the evidence, 
particularly his statements made to medical care providers, 
reflect that he does not in fact experience tinnitus.  The 
preponderance of the evidence is therefore against the claim.  


ORDER

Service connection for tinnitus is denied.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claim for a TDIU.  The Veteran 
maintains that his service-connected disabilities prevent him 
from securing and maintaining gainful employment.  The 
Veteran indicates that he has great difficult with gripping, 
and with standing or walking for long periods.  He contends 
that the severity of the cold injuries would interfere with 
both physical and sedentary types of employment.  

Service connection is currently in effect for residuals of 
cold injury, right lower extremity, rated as 20 percent 
disabling; residuals of cold injury, right upper extremity, 
rated as 20 percent disabling; residuals of cold injury left 
lower extremity, rated as 20 percent disabling; residuals of 
cold injury, left upper extremity, rated as 20 percent 
disabling; and bilateral hearing loss, rated as 0 percent 
disabling.  The Veteran has a combined disability rating of 
70 percent.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  Disabilities of common etiology are considered 
one disability.

If the veteran is unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors, an extra-schedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b) (2009).  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Given 
the absence of relevant clinical information, the Board finds 
that the current medical evidence of record is inadequate and 
that further development is necessary.  

The record shows that the Veteran is currently unemployed.  
He alleges that his service-connected disabilities prevent 
him from obtaining gainful employment.  While the Veteran was 
afforded a joints examination in September 2008, an opinion 
as to his unemployability and the effect of his service-
connected disabilities on his employability was not provided.  
The Board finds that the Veteran should be afforded a VA 
examination to determine whether he is unable to secure or 
maintain gainful employment as a result of his service-
connected disabilities.  See Friscia, supra.  Such opinion 
must be based upon consideration of the Veteran's current 
medical condition as well as his documented history and 
assertions, to include employment history and education, and 
medical evidence associated with the record.  38 U.S.C.A. 
§ 5103A.  

Accordingly, the claim is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should schedule the Veteran 
for an appropriate VA examination to 
determine the effect of his service-
connected disabilities on his 
employability.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran is unable to 
secure or maintain substantially gainful 
employment as a result of the combined 
effect of his recognized disabilities--
residuals of cold injury of the upper and 
lower extremities and bilateral hearing 
loss.  The examination report must 
include a complete rationale for the 
opinion regarding employability.  

2.  Thereafter, the RO should 
readjudicate the claim for a TDIU in 
light of the additional evidence 
obtained.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


